USCA11 Case: 21-13898    Date Filed: 06/13/2022   Page: 1 of 3




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13898
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
MICHAEL ANGELO SEXTON,
a.k.a. Michaelangelo Sexton,
a.k.a. MikeGotit,
a.k.a. MikeGotti,


                                        Defendant-Appellant.
USCA11 Case: 21-13898       Date Filed: 06/13/2022    Page: 2 of 3




2                     Opinion of the Court                21-13898

                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:17-cr-20266-DPG-1
                   ____________________

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       Michael Sexton appeals his 90-month prison sentence for
possession of unauthorized access devices and aggravated identity
theft. His 90-month sentence was the result of a resentencing that
we ordered in Sexton’s prior appeal. See United States v. Sexton,
No. 20-14220 (11th Cir. Apr. 9, 2021).
       Sexton argues that the government breached a stipulation in
his plea agreement. That stipulation provided that the loss amount
for purposes of calculating Sexton’s guideline range would be $3.5
million. At Sexton’s resentencing hearing, he moved for a down-
ward variance. While he acknowledged that he had stipulated to a
loss amount of $3.5 million, he argued that “the actual loss amount
was $75,000.” The government countered that Sexton could have
been held responsible for a loss of more than $1 billion and that
“what the parties did in this case was they stipulated to another
number that was arguably more reasonable.” The government’s
remark, Sexton argues, breached the plea agreement’s stipulation
about the amount of loss.
USCA11 Case: 21-13898        Date Filed: 06/13/2022     Page: 3 of 3




21-13898               Opinion of the Court                        3

       We find no merit to that argument. Under the plea agree-
ment, the government explicitly “reserve[d] the right to inform the
Court and the probation office of all facts pertinent to the sentenc-
ing process.” That is all the government did when it argued that
Sexton could have been held responsible for a greater loss amount.
The government nonetheless fulfilled its promise to recommend
that the loss amount was $3.5 million for purposes of calculating
Sexton’s guideline range. Because the government did not breach
the plea agreement, we affirm.
      AFFIRMED.